DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3, 4, 6-8, 10, 11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-10 of U.S. Patent No. 10555103.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the patent’s claims.

Claim 1 of present application
Claim 1 of Patent 10555103
  1. A method for decoding a bitstream by an apparatus, the method comprising:
1. A method for decoding an audio bitstream by a decoding apparatus, the method comprising: 
obtaining a decoded audio signal and metadata from the bitstream, the metadata comprising scene orientation information; and 
obtaining extension element configuration information from the audio bitstream; 
based on the extension element configuration information indicating that scene orientation information is present in the audio bitstream, obtaining a decoded audio signal, object metadata, and the scene orientation information from the audio bitstream; 
rendering the decoded audio signal based on the scene orientation information,
receiving external control information, and generating modified object metadata by modifying the object 
rendering the decoded audio signal using the modified object metadata; and

modifying the rendered audio signal based on the scene orientation information, wherein the scene orientation information is information indicating a camera capture direction during generation of a video scene associated with the decoded audio signal.



Independent claim 8 is rejected in an analogous manner as found in claim 6 of patent 10555103.
The limitations of claims 4 and 11 are found in claims 1 and 6 of patent 10555103.
The limitations of claims 3, 6, 7, 10, 13, and 14 are found in claims 3-5 and 8-10  of patent 10555103 respectively.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fueg et al. (US 20170013388 A1) in view of Thagadur Shivappa et al. (US 20180046431 A1) (herein Thagadur).

Regarding claim 8, Fueg discloses an apparatus for decoding a bitstream, the apparatus comprising: 
an audio decoder (item 910, see figure 5) configured to obtain a decoded audio signal (channels and objects) and metadata (output of 918) from the bitstream (bitstream from left), the metadata comprising scene orientation information; and 
a renderer (figure 5 at least items 920, 930, and 940) configured to render the decoded audio signal based on the metadata (see figures 2 and 5), 
Fueg does not expressly disclose scene orientation information.
Thagadur discloses a renderer (see at least figures 3 and 4, at least 312, 314, and 316 of figure 3, also 104 of figure 4) for rendering a decoded audio signal (output to device 302/414), wherein the renderer renders an audio signal (135) according to the scene orientation information (orientation data 320 and 420)

At the time of the invention it would have been obvious to a person of ordinary skill in the art to include the scene orientation data of Thagadur in the bitstream of Fueg for the benefit of adapting and processing for differing screen orientations via a single input data stream.  Therefore, it would have been obvious to combine Thagadur with Fueg to obtain the invention as specified in claim 8.

Regarding claim 10, Thagadur discloses wherein the scene orientation information comprises yaw information for an angle of the direction of the video scene in a z-axis, pitch information for an angle of the direction of the video scene in an x-axis, and roll information for an angle of the direction of the video scene in a y-axis (see paragraphs [0060]-[0061]).

Regarding claim 11, Fueg discloses the metadata further comprises object metadata (see main portion of figure 3), and 
wherein rendering the decoded audio signal comprises: 
receiving external control information (at least LocalSpeakerSetup, and LocalScreenSize) for modifying the object metadata (output decoded OAM data on right) according to a playback environment  (see at least paragraphs [0071] and [0072]); 
rendering the decoded audio signal based on the modified object metadata. 


Regarding claim 12, Fueg discloses wherein the external control information comprises information for a number of speakers and information for positions of the speakers (see at least paragraphs [0071] - [0082]).  

Regarding claim 13, Fueg discloses wherein modifying the object metadata includes modifying a position and a gain of an audio object according to the playback environment (see at least paragraphs [0071] - [0082]).

Regarding claim 14, Fueg discloses further comprising: a binaural renderer configured to perform binaural rendering on the rendered audio signal based on a Binaural Room Impulse Response (BRIR) to output the rendered audio signal as a 2-channel surround audio signal (figure 5, into item 940, paragraph [0091]).

Method claims 1 and 3-7 are rejected in an analogous manner to claims 8 and 10-14.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fueg et al. (US 20170013388 A1) in view of Thagadur Shivappa et al. (US 20180046431 A1) (herein Thagadur) and Vaananen et al. (Advanced audioBIFS: Virtual .

Regarding claim 9, neither Fueg nor Thagadur disclose the claimed extension element configuration information.
Vaananen discloses wherein an audio decoder (item b of figure 1, ) is configured to obtain extension element configuration information (information external to audio stream, see “Viewpoint” label of group definitions “DEF ROOT Group” listed on pages 673-674) from a bitstream, the extension element configuration information indicating that scene orientation information (in this case coordinates “0 0 2”) is present in the bitstream (if label is there, so the associated data).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the extension element configuration information of Vaananen in the system of Fueg and Thagadur for the benefit of describing each of the fields of the incoming data and informing the decoder.  Therefore, it would have been obvious to combine Vaananen with Fueg and Thagadur to obtain the invention as specified in claim 9
Claim 2 is rejected in an analogous manner to claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654  
                                          
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654